Citation Nr: 1814405	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty from April 1948 to January 1952. The Veteran died in July 2009.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The record is now in the jurisdiction of the Los Angeles, California RO.

In March 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran died in March 2009; the immediate cause of death was acute respiratory failure, malignant pleural effusion, and metastatic rectal cancer; these fatal conditions were not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that these conditions began in service (or within the first post-service year) or were related to service.

2. The Veteran's death was not proximately caused by carelessness, negligence, lack of skill, error in judgment, or similar instance of fault in the course of VA treatment or examination.

CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C. §§ 1110, 1112, 1131, 1310, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2017).

2. The criteria for entitlement to DIC under 38 U.S.C. § 1151 have not been met. 38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). VA's duty to notify was satisfied by a letter in October 2005. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran's service treatment records and all available pertinent post-service treatment records have been obtained. The RO obtained a pertinent medical opinion addressing the question of a relationship between the Veteran's cause of death and his service connected transverse myelitis. The Board finds that a medical opinion addressing the question of a relationship between the Veteran's fatal rectal cancer and any aspect of his service is not necessary; absent any competent evidence suggesting a link between this disability and any aspect of his service, a medical nexus opinion for this question is not warranted, because even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met. See 38 C.F.R. § 3.159(c)(4). The RO also obtained an opinion regarding the relationship between the Veteran's metastatic rectal cancer and his treatment at a VA facility. The Appellant has had ample opportunity to respond and supplement the record, and has not alleged that any notice or evidentiary development was less than adequate. VA's duties to notify and assist are met. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for Cause of Death

A. Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C. § 1310; 38 C.F.R. § 3.312(a). In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be causally related to the cause of death. 38 C.F.R. § 3.312(b). It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Establishing service connection requires evidence of: (1) a current disability (during the Veteran's lifetime); (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be warranted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Some chronic diseases (to include any type of cancer) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for cancer). 38 U.S.C. § 1112; 38 C.F.R. § 3.307, 3.309. When certain chronic diseases are at issue, such as cancer or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




B. Factual Background and Analysis

The Veteran died in July 2009. His death certificate lists the immediate cause of death as respiratory failure, malignant pleural effusion and metastatic rectal cancer.
The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment of any type of cancer, respiratory failure, or pleural effusion.

The Veteran was service connected for transverse myelitis (a neurological disorder caused by spinal inflammation), neurogenic bowel associated with transverse myelitis, and neurogenic bladder associated with transverse myelitis.

A medical opinion was obtained in May 2010. The examiner concluded that the Veteran's respiratory failure was not at least as likely as not caused by or the result of his service connected transverse myelitis. The examiner reviewed and discussed the Veteran's medical history. He noted the Veteran had secondary mid-thoracic paraplegia but there was no evidence to support that this compromised his breathing in any way. The examiner discussed treatment notes from September and November of 2008 which reflected normal respiratory rate, clear lungs bilaterally, and maintained oxygen saturation on room air. He also noted that the Veteran's last annual examination prior to his death revealed normal pulmonary function, without evidence of shortness of breath, wheezing, or poor oxygenation. The examiner further stated that pleural effusions are common in cancer and can cause overload of the lungs, leading to respiratory failure. The examiner stated the Veteran's effusions were caused by his cancer and that there was no evidence to suggest that the Veteran's lungs were compromised by his 45 year history of service-connected transverse myelitis. 

Here, there is no evidence of an in-service event or injury related to the Veteran's cause of death. Furthermore, the examiner concluded, and the Appellant has not argued otherwise, that the Veteran's respiratory failure was not related to his service-connected transverse myelitis. This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by adequate rationale referring to accurate factual data for support (including the Veteran's specific radiation doses in service). Thus, the May 2010 opinion is the most probative evidence in this matter. Consequently, service connection for the cause of the Veteran's death on the basis that his cause of death was related to his service or his service-connected transverse myelitis is not warranted. See Combee v. Brown, 34 F.3d 1039 ( Fed. Cir. 1994).

DIC Under § 1151

A. Legal Criteria

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment and the injury or aggravation results in death, then compensation, including DIC, shall be awarded in the same manner as if such death was service-connected. 38 U.S.C. § 1151. As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C. § 5107.

In order for death to qualify for compensation under 38 U.S.C. § 1151, it must have been caused by VA hospital care, medical or surgical treatment, or examination that was careless or negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable. Id. at § 1151(a). Death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment. Moreover, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make death compensable. 38 C.F.R. § 3.358(c)(1)(2). Compensation is not payable if the death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized. 38 C.F.R. § 3.358(b)(1), (2). 

To establish such causation, the evidence must show that VA care or treatment resulted in the Veteran's death. Merely showing that a veteran received care or treatment and subsequently died does not establish cause. 38 C.F.R. § 3.361(c)(1). Care or treatment cannot cause the continuance or natural progress of a disease or injury for which it was furnished unless VA's failure to timely diagnose and properly treat the disease or injury in question proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

B. Factual Background and Analysis

In November 2004, the Veteran was given an enema for constipation at a VA hospital. During this procedure, the Veteran's sigmoid colon was perforated. The Appellant's representative stated during the 2017 Board hearing that the Veteran settled a tort claim against the Veteran's Health Administration for negligently perforating the Veteran's colon.

Treatment notes by Dr. T dated in April 2008 reflect the Veteran was diagnosed with infiltrating rectal cancer encompassing both ureters. The notes state that he had a history of a perforated rectum. The note further states "after that, he developed cancer in the rectal stump."

In a June 2016 VA form 646 the Appellant's representative stated that the Veteran's cancer was caused or contributed to by the puncture to his colon in 2004. 

The RO obtained a medical opinion in October 2016 regarding the possible connection between the perforated colon and subsequent development of rectal cancer. The examiner reviewed the Veteran's medical records and opined that it was less likely than not that the Veteran's metastatic rectal cancer was due to carelessness, negligence, lack of proper skill or other incidence of fault on the part of VA providers furnishing care. The examiner stated that he could find no support in the medical literature for a link between (or increased risk based upon) the presence of a rectal pouch and the subsequent development of rectal cancer. The examiner explained that after the Veteran's enema was administered, he developed symptoms suggesting a possible bowel perforation. The examiner went on to state that a more sensitive exam such as an abdominal CT or admission for observation should have been considered and, as such, this represented a lapse in care. The examiner explained, however, that the fact that a lapse in care had occurred did not create a causal connection between that event and the Veteran's later development of the rectal cancer that caused his death, and that it would be "resorting to conjecture" to suggest this was the case.  The examiner continued that there is no evidence supporting a higher risk of developing rectal cancer due to a rectal pouch and the only cases described in the literature occurred in individuals with inflammatory bowel disease (IBD) and are not applicable in this case because IBD confers a much higher baseline risk of developing colorectal cancer and the Veteran did not have this condition. The examiner also stated "while it is true that the Veteran's rectal cancer developed after his colon surgery and rectal pouch formation, as stated in Dr. [T's] note, these is no evidence to support that the Veteran's rectal cancer was somehow caused by his surgery and/or rectal pouch." 

The Board finds the 2016 VA opinion to be the most probative evidence in this matter. This opinion is by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by adequate rationale referring to accurate factual data for support. Thus, such opinion finding that it is less likely than not that the Veteran's metastatic rectal cancer was due to his perforated bowel is the most probative evidence in this matter.

The Board has considered the Appellant's statements that the Veteran's fatal cancer was due to his perforated bowel. However, there is no evidence that the Appellant or her representative has any medical training that would qualify them to opine about the complex medical issue of the cause of a specific type of cancer. Therefore, although the Board does not doubt the sincerity of the Appellant's belief, the law does not permit the Board to assign probative value to these statements. See Jandreau, 492 F.3d at 1372.

Accordingly, entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1151 must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1151 is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


